Per Curiam:
The amended complaint was served within twenty days after the answer was served and was in time. (Code Civ. Proc. § 542.) It does not appear to have been served in bad faith. It superseded the original complaint, and thus deprived {he motion of the basis upon which it rested. The motion should have been denied, without costs or prejudice.
*523The order should be reversed, with ten dollars costs and disbursements, without prejudice to a new motion.
All concurred.
Order reversed, with ten dollars costs and disbursements, and. motion denied, without costs.